Citation Nr: 0639487	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-20 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from June 1957 until December 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee is not 
manifested by moderate recurrent subluxation or lateral 
instability, extension limited to 15 degrees, or flexion 
limited to 30 degrees.  

2.  The veteran's chondromalacia of the left knee is not 
manifested by moderate recurrent subluxation or lateral 
instability, extension limited to 15 degrees, or flexion 
limited to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

First, the VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  This notification obligation 
was accomplished by way of letters from the RO to the veteran 
dated in March 2003 and January 2005.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any evidence in his 
possession that pertains to his claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased rating evaluation 
is awarded.  Although the RO did not advise the veteran of 
such information, because the claims are being denied, no 
effective date will be assigned.  Proceeding with this matter 
in its procedural posture would not therefore inure to the 
veteran's prejudice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The 
service medical records, VA medical records, private medical 
records and lay statements are associated with the claims 
file.  Additionally, the veteran was afforded a VA 
examination.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claims

The veteran seeks an increased evaluation for chondromalacia 
of the right knee and chondromalacia of the left knee, each 
rated as 10 percent disabling.  The RO granted service 
connection for chondromalacia of the right knee in a February 
1980 rating decision.  That same rating decision granted 
service connection for chondromalacia of the left knee.  At 
that time, a 10 percent disability rating was assigned for 
each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
veteran contends the current disability rating does not 
accurately reflect the severity of the bilateral 
chondromalacia.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted above, the veteran's chondromalacia of the knees was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
impairment of the knee.  Under Diagnostic Code 5257, a 10 
percent evaluation is for assignment for slight recurrent 
subluxation or lateral instability of the knee, a 20 percent 
for moderate recurrent subluxation or lateral instability and 
a 30 percent evaluation for severe recurrent subluxation or 
lateral instability.

Another Diagnostic Codes which may be applicable is 
Diagnostic Code 5003 for degenerative arthritis.  Diagnostic 
Code 5003 evaluates disabilities based upon the degree of 
limitation of motion under the appropriate Diagnostic Codes, 
in this case, Diagnostic Code 5260 for flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations.  Id. 

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees and 
a 30 percent evaluation when flexion is limited to 30 
degrees. A noncompensable evaluation is also for assignment 
when extension is limited to 5 degrees, while a 10 percent 
evaluation is for assignment when extension is limited to 10 
degrees and a 20 percent evaluation when extension is limited 
to 15 degrees.  The Board must also consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion Diagnostic Codes.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A private medical record dated in October 2002 reflected 
complaints of knee pain which worsened over time.  The 
veteran denied trauma or mechanical symptoms.  He reported no 
change in the symptoms overnight and no history of effusion.  
Clinical examination revealed bilateral tenderness around the 
medial femorale condylar surface.  There was no evidence of 
effusion.  The knees were described as stable.  Radiographic 
reports reflected minimal joint space loss, medial femoral 
and patellofemoral compartment but no significant 
osteoarthritic sclerosis or spur formation.

The veteran underwent a VA examination in November 2004 to 
assess the severity of the chondromalacia of the knees.  The 
veteran reported 30 years of knee pain and explained the 
symptoms were the same bilaterally, but more severe on the 
right.  He denied an injury to either knee and denied 
surgery.  The veteran described the pain as a pressure 
sensation, pushing in on the knee, or a fairly constant 
throbbing pain.  Flare-ups occurred when the veteran carried 
heavy weight, twisted, went up stairs or inclines and often 
with no particular activity.  He related difficulty walking 
for days after performing strenuous exercise.  He reported 
the right knee gave out but the left knee did not.  He denied 
locking of either knee.  He reported stiffness and the 
appearance of swelling bilaterally.  The veteran described 
weakness in both knees, but denied popping.  The veteran 
denied invasive therapy, the use of braces or the use of 
assistive devices for ambulation.  The veteran described 
limitation in many activities including maintaining a small 
farm, gardening, hunting, fishing and any activity that 
required prolonged standing or heavy lifting.  

Clinical examination revealed no joint swelling, erythema or 
effusion.  Diffuse tenderness to palpation around the kneecap 
was noted bilaterally and there was tenderness to a lesser 
degree along the joint lines.  The veteran had flexion to 130 
degrees with pain at extremes and extension to 0 degrees 
without pain bilaterally.  There was no additional limitation 
in range of motion with repetitive use.  There was no muscle 
atrophy and muscle strength was 5/5.  No joint crepitation 
was noted.  X-rays revealed minimal joint space narrowing 
involving both medial compartments, slightly more obvious on 
the right.  The lateral view suggested slight patellofemoral 
joint space narrowing on the left.  There was no joint 
effusion but there was minimal spurring was seen at superior 
aspect of the patella.  A computed tomography (CT) scan of 
the right knee was normal.  The diagnosis was bilateral 
chondromalacia patella, right greater than left with mild 
degenerative arthritis of both knees, right greater than 
left.  

In December 2004, the veteran was seen at VA medical center 
for bilateral knee pain.  The veteran indicated the primary 
problem was the right knee.  He denied swelling and described 
pain deep in the right knee.  He reported the right knee gave 
way.  The veteran denied any history of injury.  Clinical 
findings revealed bilateral tenderness, particularly on the 
medial aspect.  There was full extension and 130 degrees of 
flexion.  There was no effusion, no medial or lateral laxity 
in extension or 30 degrees of flexion in either knee.  There 
was pain with flexion and rotation of both knees.  X-rays of 
the knees were unremarkable.  The impression was internal 
derangement of right and left knees, probably chondromalacia. 

A March 2005 letter from a private physician related the 
veteran had knee pain with limited range of motion and 
decreased functional abilities.  The physician reported the 
veteran had progressive worsening of symptoms and increased 
severity of pain which affected activities of daily living.  
The veteran was diagnosed with osteoarthritis of the knees 
and radiographic studies indicated degenerative joint disease 
with joint space loss.

The veteran also submitted lay statements from friends and 
coworkers in support of his claims.  These statements 
described the veteran's difficulty performing activities due 
to pain in his knees.  For example, a statement by H.D.M. 
related the veteran had difficulty performing his job and had 
to retire early.  Statement from R.G., W.G. and B.L. related 
the veteran was no longer able to provide fresh vegetables 
from his garden.  These statements, while competent as they 
describe personal observations, do not provide detailed 
evidence the veteran's symptoms and condition had worsened.  
Espiritu, 2 Vet. App. at 494.  As such, the lay statements 
are less probative than the medical evidence of record in 
determining whether an increased evaluation is warranted.

Examining the evidence in light of the above rating criteria, 
the veteran's chondromalacia of the right and left knees do 
not meet the criteria for an increased evaluation.  The 
medical records do not demonstrate that the veteran has 
recurrent subluxation or lateral instability.  Although the 
veteran complained of the right knee giving way, none of the 
medical records confirmed any subluxation or lateral 
instability.  Nor is there flexion limited to 30 degrees or 
extension limited to 15 degrees in either leg.  Rather the 
November 2004 VA examination and December 2004 VA outpatient 
treatment record document flexion to 130 degrees and full 
extension with pain only at the extremes of flexion.  The 
veteran also did not demonstrate additional limitation of 
motion from pain, swelling, weakness, and excess 
fatigability.  Furthermore, x-rays document mild changes, but 
do not demonstrate involvement of 2 or more major joints or 2 
or more minor joints with incapacitating exacerbations.  

With regard to other Diagnostic Codes pertaining to knee 
disabilities, there is no evidence of ankylosis of the left 
knee to warrant a rating under Diagnostic Code 5256. See 38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  There is no 
evidence of malunion or nonunion of the tibia and fibula of 
either leg to warrant a rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).  There is no evidence of genu 
recurvatum (hyperextension) of either knee with weakness and 
insecurity in weight-bearing to warrant a rating under 
Diagnostic Code 5263. See 38 C.F.R. § 4.71a, Diagnostic Code 
5263 (2006).  Additionally, there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, to warrant a 
rating under Diagnostic Code 5258, or removal of the 
semilunar cartilage, to warrant a rating under Diagnostic 
Code 5259. See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 
(2006).  Accordingly, the preponderance of the evidence is 
against the assignment of a disability rating under either of 
these diagnostic codes.

Given the function remaining in the veteran's knees, the 
criteria for a higher evaluation have not been met.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


